HEALY, Circuit Judge
(concurring).
I am in accord with the views expressed in the main opinion. The question whether appellant is a “regular or duly ordained minister of religion” and thus entitled to exemption from service is one of fact. Upon the record before us the question would appear to have been honestly resolved against appellant. It does not appear that the Board acted arbitrarily in placing him in Class IV-E, nor that its subsequent refusal to reclassify him in Class IV-D was arbitrary or capricious.
In respect of the indictment it was obviously sufficient to advise appellant of the charge against him, and I think there can be no serious question that it is so couched as to enable appellant to plead it in bar of a second prosecution for the same offense. Whether it was demurrable for uncertainty in the first instance is another question, and one which is not before us. My views on the subject of criminal pleading are so totally at variance with the holding in Hopper v. United States, recently decided, that I prefer not to regard that case as authority by which the full court will ultimately feel itself bound.